The opinion of the court was delivered by
Nicholls, C. J.
This case, appealed at the same time, and from the same parish, and involving the same issues, stands before the court in all respects as does the case of Emile Thibodeaux vs. William H. Cayard, No. 13,318 on the docket.
The same motion to dismiss the appeal made there is made here, and the grounds therefor are the same.
The reasons assigned by the court in the Cayard ease for the dismissal of that appeal, must likewise prevail.here, and, accordingly, it i's ordered, adjudged and decreed that the appeal be dismissed at the costs of appellant.
Breaux, J., having been of counsel, recuses himself.
Rehearing refused.